Citation Nr: 0416176	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of left ankle sprain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant had active service from January 1943 to March 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO), which confirmed a 20 percent 
evaluation for residuals of a left ankle sprain.  The case 
has since been transferred to the Philadelphia, Pennsylvania 
(RO), which now controls the claims folder.  

A Travel Board hearing was scheduled at the RO before a 
Veterans Law Judge of the Board in April 2004 pursuant to the 
veteran's request.  The veteran failed to report for his 
hearing.  As the veteran failed to appear for the 
videoconference hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  

2.  The appellant's residuals of a left ankle sprain are 
characterized by complaints of pain; there are no gross 
deformities of the ankle; range of motion with dorsiflexion 
to 10 degrees and plantar flexion to 15 degrees.  There is 
marked limitation of motion of the ankle.  There is no 
evidence of incoordination and no instability.  X-rays were 
normal.  There is no evidence of ankylosis.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5270 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed after the effective date of the VCAA.  By letter 
of August 2001, the appellant was notified of the evidence 
needed to support his claim and he was told what the VA was 
doing with reference to his claim.  An examination was 
conducted and then the rating undertaken.  As discussed in 
greater detail below, the provisions of the VCAA have been 
provided to the extent that the Board can proceed to entry of 
a decision. 

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received on March 1946.  Thereafter, in a rating decision 
dated in June 1948, the issue of entitlement to service 
connection for residuals of a left ankle sprain was granted 
with an evaluation of 0 percent disabling.  Subsequently a 10 
percent, and then a 20 percent rating was assigned.

The RO, in correspondence dated August 2001, provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Thus, prior to any adjudication of the claim, there was 
notice from the RO concerning what was needed.  Thus, there 
is no prejudice in proceeding.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in August 2001 was given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
the appellant was scheduled for an April 2004 hearing and he 
failed to show for this hearing.  He has been told of the 
evidence on file and that needed to support his claim.  Thus, 
while not specifically told to submit all evidence he might 
have, it appears he has done so.  There is no suggestion or 
evidence that any additional notice would provide any 
additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Disability Ratings

Disability evaluations are determined by comparing a 
appellant's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
appellant.  38 C.F.R. § 4.3.  

The appellant's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion.  A part, which becomes 
disabled on use, must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40. Furthermore, the provisions of 38 C.F.R. § 
4.45 require consideration as to whether there is less, more 
or weakened movement, excess fatigability, incoordination, 
and impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Thus, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and such pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The appellant's disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5271, based on marked 
limitation of motion.  The 20 percent evaluation under 
Diagnostic Code 5271 represents the highest schedular 
evaluation under that Diagnostic Code.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271.  

Normal ankle motion is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 Plate 
II (2003).

Ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees or in dorsiflexion between 0 degrees and 10 
degrees, warrants a 30 percent rating.  A 40 percent rating 
is warranted where there is plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 percent, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a Diagnostic Code 5270 (2003).

Factual Background

On VA examination of September 2001, the appellant complained 
of pain in the left ankle.  He reported that he could walk 
about a half a block at a stretch at a slow pace.  He 
ambulated with a limp and he did not use a cane. He did not 
use a brace over the left ankle.  The examination revealed 
mild swelling of the left ankle.  Dorsiflexion was to 10 
degrees and plantar flexion was to 15 degrees.  The appellant 
had no other gross deformities of the ankle.  There was no 
instability of the ankle.  The diagnostic impression was 
chronic ankle strain with significant loss of range of motion 
of the left ankle.  X-rays of the ankle were normal.  The 
examiner opined that the appellant had a moderate degree of 
fatigability with no evidence of incoordination at that time.  

A correspondence from a private medical examiner dated May 
2002, reported that the appellant suffers from chronic 
degenerative joint disease and osteoarthritis of the left 
ankle related to an injury that occurred in service.  

Analysis

Upon review of the evidence, the Board finds that the 
appellant's residuals of a left ankle sprain are 
characterized by a moderate degree of fatigability with no 
evidence of incoordination or instability.  The VA 
examination of September 2001 reported that the appellant had 
dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  
Additionally, x-rays of the ankle were normal.  As such, the 
Board finds that the appellant's left ankle disability is 
productive of marked, ankle limitation of motion, but no 
more.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  The evidence of record 
revealed that the appellant did have some limitation of 
motion, but it would be described as no more than marked.  
There is no evidence of ankle ankylosis nor is there evidence 
of any deformity.  There is a private finding of arthritis, 
but that there is no VA confirmation as recent X-rays 
revealed no abnormality.  Significantly this does not need to 
be further resolved as any arthritis would be rated on 
limitation of motion, and would not result in a different 
rating.

Additionally, taking into consideration the requirements of 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), per the September 2001 VA examination 
report, the appellant does not suffer from additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability.  
Specifically, the examination report does not indicate that 
the appellant suffers any additional reduction in the range 
of motion of his left ankle due to pain.  On the contrary, 
the VA examiner indicated that the appellant had no gross 
deformities of the ankle and that it was not possible to 
predict the amount os dysfunction in the future.  

Thus, in considering the above discussed medical facts, along 
with the criteria established under Diagnostic Code 5271, and 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), the Board finds that the preponderance of 
the evidence is against an award of a disability evaluation 
in excess of 20 percent, under Diagnostic Code 5271.  As 
well, as there is no medical evidence showing ankle 
ankylosis, malunion or astragalectomy, an increased rating is 
not warranted under Diagnostic Codes 5270, 5272, 5273 or 
5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2003); Butts v. Brown, 5 Vet. App. 532 (1993).  
Therefore, the rating assigned to the appellant's residuals 
of a left ankle sprain is appropriate, and the criteria for a 
disability rating in excess of 20 percent have not been met.  
The appellant's claim is denied.  See 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2001); see 
DeLuca, supra.  

The Board acknowledges the sincerity of the appellant's 
written statements submitted in support of his claim.  The 
appellant is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a layperson, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
provisions of 38 C.F.R. § 4.21 permit the Board to utilize 
the Schedule for Rating Disabilities and assign an evaluation 
commensurate with the appellant's overall disability picture.  
In addition, there has been no assertion or showing by the 
appellant that his left ankle disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of left ankle sprain is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



